Exhibit 10.1

 



EXECUTION COPY
CONFIDENTIAL

 





 

 

Manufacturing Services Agreement

 

(this “Agreement”)

 

 

 

by and between

 

 

 

 

Lonza Ltd

Münchensteinerstrasse 38
CH-4002 Basel
Switzerland

 



 

- hereinafter “Lonza” -

  

 

and

 

 

Proteon Therapeutics, Inc.

 

200 West Street, Waltham, Massachusetts

 

 

- hereinafter “Customer” -

 

 

Effective as of June 30, 2015 (the “Effective Date”)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  

EXECUTION COPY
CONFIDENTIAL

 





Table of Contents



 



    Page 1 Definitions and Interpretation 1 2 Performance of Services 8 3
Project Management / Steering Committee 10 4 Quality 12 5 Insurance 13 6
Forecasting, Ordering and Cancellation 13 7 Delivery and Acceptance 16 8 Price
and Payment 18 9 Capital Equipment 19 10 Intellectual Property 19 11 Warranties
21 12 Indemnification and Liability 22 13 Confidentiality 23 14 Term and
Termination 25 15 Force Majeure 27 16 Miscellaneous 28



 

 

Appendix A

 

 

 

Appendix B

 

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  

EXECUTION COPY
CONFIDENTIAL

 

Recitals

 

WHEREAS, Customer is engaged in the development and research of certain products
and requires assistance in the development and manufacture of product;

 

WHEREAS, Lonza and its Affiliates have expertise in the evaluation, development
and manufacture of products;

 

WHEREAS, Lonza and Customer entered into a Process Development and Manufacturing
Services Agreement effective as of September 1, 2009, as amended, relating to
the process development, manufacture and supply of Customer’s Product (defined
below), as amended (the “Prior Agreement”);

 

WHEREAS, Lonza and Customer entered into a Letter of Intent, dated as of
February 2, 2015, relating to the reservation of capacity for the manufacture of
Product (the “LOI”), and amending certain terms of the Prior Agreement with
respect to activities that are the subject of the LOI, as set forth in the LOI;

 

WHEREAS, Customer wishes to engage Lonza for Services relating to the
development and manufacture of the Product as described in this Agreement; and

 

WHEREAS, Lonza, or its Affiliate, is prepared to perform such Services for
Customer on the terms and subject to the conditions set out herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the parties intending to be legally
bound, agree as follows:

 

1              Definitions and Interpretation

 



“Acquisition Cost” means the actual price paid by Lonza to any Third Party (net
of any discounts, rebates, credits or the like) for any materials (including the
Raw Materials, Resins, Consumables and Wearables) used in the manufacture of the
Product under this Agreement, including, but not limited to, shipping and
handling costs and customs duties incurred and paid by Lonza to that Third Party
in connection with the acquisition of such materials.      “Affiliate” means any
company, partnership or other entity which directly or indirectly Controls, is
Controlled by or is under common Control with the relevant Party.  “Control”
means the direct or indirect ownership of more than fifty percent (50%) of the
issued share capital or the legal power to direct or cause the direction of the
general management and policies of the relevant Party, whether through the

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  

EXECUTION COPY
CONFIDENTIAL

 

 



  ownership of voting securities, by contract, or otherwise.     “Agreement”
means this agreement incorporating all Appendices, as amended from time to time
by written agreement of the Parties.     “Applicable Laws” means all relevant
U.S. and European Union federal, state and local laws, statutes, rules, and
regulations which are applicable to a Party’s activities hereunder, including,
without limitation, the applicable regulations and guidelines of any
Governmental Authority and all applicable cGMP together with amendments thereto.
    “Approval” means the first marketing approval by the FDA or EMA of Product
from the Facility for commercial supply.     “Background Intellectual Property” 
means any Intellectual Property either (i) owned or controlled by a Party prior
to the Effective Date or (ii) developed or acquired by a Party independently
from the performance of the Services hereunder during the Term of this
Agreement.     “Batch” means the Product derived from a single run of the
Manufacturing Process at a 1000L nominal volume (approx. 800 L working volume).
    “Batch Price” means the Price of each Batch.     “Business Day” means any
day other than a Saturday or Sunday that is not a national holiday in the United
States or at the location of the Facility.     “Campaign” means a series of no
less than three (3) cGMP Batches manufactured consecutively.     “Cancellation
Fee” has the meaning given in Clause 6.4.     “Capital Equipment“ means those
certain pieces of equipment described in the Project Plan used to produce the
Product that are purchased by Customer or for which Customer reimburses Lonza,
including, without limitation, the related documentation regarding the design,
validation, operation, calibration and maintenance of such equipment.

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  2

EXECUTION COPY
CONFIDENTIAL

 

 [            ]*

 



“Certificate of Analysis” means a document prepared by Lonza listing tests
performed by Lonza or approved External Laboratories, the Specifications and
test results.     “Certificate of Compliance” means a document prepared by
Lonza: (i) listing the manufacturing date, unique Batch number, and
concentration of Product in such Batch, (ii) certifying that such Batch was
manufactured in accordance with the Master Batch Record and cGMP, if applicable
and (iii) certifying that all Investigative and Corrective Action Reports are
completed and approved.     “cGMP” means those laws and regulations applicable
in the U.S. and Europe, relating to the manufacture of medicinal products for
human use, including, without limitation, current good manufacturing practices
as specified in the ICH guidelines, including without limitation, ICH Q7A “ICH
Good Manufacturing Practice Guide for Active Pharmaceutical Ingredients”, US
Federal Food Drug and Cosmetic Act at 21CFR (Chapters 210, 211, 600 and 610) and
the Guide to Good Manufacturing Practices for Medicinal Products as promulgated
under European Directive 91/356/EEC.  For the avoidance of doubt, Lonza’s
operational quality standards are defined in internal cGMP policy documents.    
“cGMP Batches” means any Batches which are required under a purchase order that
are to be manufactured in accordance with cGMP.     “Change Order” means
document mutually approved in writing by both Parties in accordance with the
procedures set forth in Clause 3.5 that describes in reasonable detail an
amendment or modification to the Project Plan or the Services or pricing, that
is incorporated into a written amendment to the Agreement in accordance with
clause 16.2.     “Commencement Date” means the date of removal of the vial of
cells from frozen storage for the production of a Batch.     “Confidential
Information” means Customer Information and/or Lonza Information, as the context
requires.

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  3

EXECUTION COPY
CONFIDENTIAL

 



 

“Consumables” means all bags, liners and other single use or regularly replaced
materials that are required to perform the Manufacturing Process.     “Customer
Change Request has the meaning ascribed to it in Clause 3.5.       “Customer
Indemnitees” has the meaning ascribed to it in Clause 12.1.     “Customer
Information” means all technical and other information provided to Lonza, or its
agents or representatives who are party to a separate confidentiality agreement
with Customer and Lonza, by Customer pursuant to the Prior Agreement or this
Agreement  relating to the [         ]*, the Manufacturing Process or the
Product, including any materials supplied by Customer to Lonza in accordance
with the Project Plan or the Prior Agreement that is (a) not known to Lonza
prior to disclosure or (b) not in the public domain. “Customer Materials” means
any Raw Materials, components of Product, or other materials of any nature
provided by Customer.       “Decision Request” has the meaning ascribed to it in
Clause 3.5.     ”“Disclosing Party” has the meaning ascribed to it in Clause
13.1.     “EMA” means the European Medicines Agency, or any successor agency
thereto.     “Engineering Batches” means a Batch that is intended to demonstrate
the transfer of the Manufacturing Process to the Facility.     “External
Laboratories” means any Third Party instructed by Lonza, with Customer’s prior
consent, which is to conduct activities required to complete the Services.    
“Facility” means Lonza’s manufacturing facilities in Visp, Switzerland or such
other Lonza facility as may be agreed upon by the Parties.     “FCA” has the
meaning ascribed to it in Clause 7.1.     “FDA” means the United States Food and
Drug Administration, or any successor agency thereto.     “Forecast” has the
meaning ascribed to it in Clause 6.1.

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  4

EXECUTION COPY
CONFIDENTIAL

 



 

“Governmental Authority” means any Regulatory Authority and any national,
multi-national, regional, state or local regulatory agency, department, bureau,
or other governmental entity in the U.S. or European Union.     “Intellectual
Property” means (i) inventions (whether or not patentable), patents, trade
secrets, copyrights, trademarks, trade names and domain names, rights in
designs, rights in computer software, database rights, rights in Confidential
Information (including know-how) and any other intellectual property rights, in
each case whether registered or unregistered, and (ii) all applications (or
rights to apply) for, and renewals or extensions of, any of the rights described
in the foregoing clause (i).     “Investigative and Corrective Action Reports” 
means the document that is used to record the investigation of, as well as the
review and disposition of, a failure related to a cGMP manufacturing process or
system.     “Lonza Change Request” has the meaning ascribed to it in Clause 3.5.
    “Lonza Indemnitees” has the meaning ascribed to it in Clause 12.2.    
“Lonza Information” means all information that is proprietary to Lonza or any
Affiliate of Lonza and that is maintained in confidence by Lonza or any
Affiliate of Lonza and that is disclosed by Lonza or any Affiliate of Lonza to
Customer under or in connection with this Agreement, including without
limitation, any and all Lonza know-how and trade secrets.     “Lonza
Responsibility” has the meaning ascribed to it in Clause 7.3.4.    
“Manufacturing Process” means the production process developed under the Prior
Agreement for the manufacture of Product, and any changes thereto agreed upon by
the Parties in writing.     “Master Batch Record” means the document, proposed
by Lonza and approved by Customer, which defines the manufacturing methods, test
methods and other procedures, directions and controls associated with the
manufacture and testing of Product.

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  5

EXECUTION COPY
CONFIDENTIAL

 



[            ]*        “Materials Specification”  means a document detailing the
specifications for each Raw Material, Resin or Consumable, each as mutually
approved by the Parties.     “Party” means each of Lonza and Customer and,
together, the “Parties”.     “Price” means the price for the Services and
Products as set out in Appendix A.     “Prior Agreement” has the meaning
ascribed to it in the Recitals.     “Process Validation Batch” means a Batch
that is produced according to Master Batch Record and approved validation
protocol(s) with the intent to show reproducibility of the Manufacturing Process
and is required to complete process validation studies.     “Product” means the
proprietary molecule identified by Customer as PRT-201, to be manufactured using
the Manufacturing Process by Lonza for Customer as specified in the Project
Plan.     “Project Intellectual Property” means, individually and collectively,
all Intellectual Property conceived, created, discovered, developed, generated,
made or reduced to practice or fixed in a tangible medium of expression as part
of or based upon or related to activities undertaken as part of the Project Plan
whether: (a) solely by one or more employees or agents or subcontractors of
Lonza, or (b) solely by one or more employees or agents or subcontractors of
Lonza and one or more employees or agents of the Customer.     “Project Plan”
means the plan(s) describing the Services to be performed by Lonza under this
Agreement, including any update and amendment of the Project Plan to which the
Parties may agree from time to time.  The initial Project Plan is attached
hereto as Appendix A.     “Quality Agreement” means the quality agreement, to be
agreed by the Parties prior to commencement of manufacture of the first Batch
hereunder, setting out the   

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  6

EXECUTION COPY
CONFIDENTIAL

 

 



  responsibilities of the Parties in relation to quality as required for
compliance with cGMP.     “Raw Materials” means all ingredients, solvents and
other components of the Product required to perform the Manufacturing Process or
Services set forth in the bill of materials detailing the same (including
Resins, Consumables or Wearables).       “Raw Materials Fee” means the
procurement and handling fee of [    ]* of the acquisition cost of Raw Materials
by Lonza that is charged to the Customer in addition to the cost of such Raw
Materials.     “Recall” has the meaning ascribed to it in Clause 4.9.    
“Receiving Party” has the meaning ascribed to it in Clause 13.1.     “Reference
Materials” means Product that is generated from a Batch that is well
characterized, packaged and stored in a controlled manner, and used as a
standard or reference for analytical testing purposes.     “Regulatory
Authority” means the FDA, EMA and any other similar regulatory authorities as
may be agreed upon in writing by the Parties.     “Release” has the meaning
given in Clause 7.1.     “Resin” means the chromatographic media and/or
tangential flow filtration membranes intended to refine or purify the Product,
as specified in the Master Batch Record.     “Rules” has the meaning given in
Clause 16.5.     “Services” means all or any part of the services to be
performed by Lonza under this Agreement (including, without limitation, process
and analytical method transfer, process development, process optimization,
validation, clinical and commercial manufacturing, as well as quality control
and quality assurance activities), particulars of which are set out in a Project
Plan.       “Specifications” means the specifications of the Product as
specified in Appendix B, which may be amended

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  7

EXECUTION COPY
CONFIDENTIAL

 

 



  from time to time in accordance with this Agreement.     “Term” has the
meaning given in Clause 14.     “Third Party” means any party other than
Customer, Lonza and their respective Affiliates.     “Waste” means any
“hazardous substance” and/or “hazardous material” as provided under the
Comprehensive Environmental Response, Compensation and Liability Act (CERCLA),
any “hazardous waste” as provided under the Resource Conservation and Recovery
Act (RCRA), and/or any other pollutant and/or contaminant of any kind.    
“Wearables” means any coverings or protective gear used by Lonza employees or
agents in the course of the performing the Services, including without
limitation gloves, coveralls, booties and eye shields.



 

[        ]*

 

 

2              Performance of Services

 

2.1Performance of Services. Subject to Clauses 2.2 and 2.3, Lonza shall itself
and through its Affiliates, diligently carry out the Services as provided in the
Project Plan and use commercially reasonable efforts to perform the Services
without any material defect and according to the estimated timelines as set
forth in the Project Plan. Lonza shall retain appropriately qualified and
trained personnel with the requisite knowledge and experience to perform the
Services in accordance with this Agreement. Lonza may subcontract or delegate
any of its rights or obligations under this Agreement to perform the Services;
provided, that any External Laboratories shall be subject to the same
obligations and other provisions contained in this Agreement or any applicable
Project Plan. Lonza shall not be responsible for the services performed by
External Laboratories selected by Customer.

 

2.2Engineering Batches. Lonza shall manufacture Engineering Batches in
accordance with the Project Plan. Customer shall have the right to make whatever
further use of the non-cGMP Engineering Batches as it shall determine, provided
that Customer pays for such Batches, such use is not for human use and does not
violate any Applicable Laws. Lonza makes no warranty that Engineering Batches
will meet cGMP or the Specifications. If Lonza determines that an Engineering
Batch does meet cGMP and the Specifications, it will release such Engineering
Batch as a cGMP Batch. Regardless of whether any Engineering Batch meets cGMP or
the Specifications, Customer shall pay to Lonza the

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  8

EXECUTION COPY
CONFIDENTIAL

 

 

Price for such Engineering Batch plus the Raw Materials Fee associated with such
Engineering Batches.

 

2.3cGMP Batches. Lonza will, in accordance with the terms of this Agreement and
the Quality Agreement, manufacture at the Facility and Release to Customer, cGMP
Batches that comply with the Manufacturing Process, cGMP and the Specifications,
together with a Certificate of Analysis; provided, however, that cGMP
manufacture shall not commence until at least one (1) successful Engineering
Batch has been manufactured in compliance with cGMP and Specifications. Prior to
commencement of cGMP manufacturing, Lonza shall review the process assumptions.
In the event that there is a material difference in the process assumptions as
compared with the process results demonstrated during the manufacture of
Engineering Batches, the Parties shall meet to discuss in good faith a revision
to the Batch Price to reflect such difference.



 



2.4Process Validation Batches. Lonza shall manufacture and deliver Process
Validation Batches as mutually agreed by Parties sufficient to document the
operability and reproducibility of the Manufacturing Process and permit the
Parties to complete and file the necessary regulatory documents.

 

2.4.1Prior to commencement of Process Validation Batches, Lonza and Customer
shall agree a process validation plan identifying the validation requirements of
the Manufacturing Process. All process validation activities are excluded from
the Price of Process Validation Batches shall be approved by the Customer in
advance and shall be paid for by the Customer at the Price set out in the
applicable Project Plan.

 

2.4.2Any regulatory support activities (including pre-Approval inspection)
required and agreed to by Customer to support the Approval of the Product from
the Facility shall be performed and supported by Lonza as reasonably requested
by Customer. All such regulatory support activities are excluded from the Price
of Process Validation Batches, shall be approved by the Customer in advance, and
shall be paid for by the Customer at the Price set out in the applicable Project
Plan. For the avoidance of doubt, it is expressly understood and agreed that
Lonza shall use commercially reasonable efforts to produce each of the three (3)
Manufacturing Process validation Batches in succession and shall commence
manufacturing of each of the three (3) Manufacturing Process validation Batches
no later than the sixty (60) days from the Commencement Date for such Batches
originally estimated at the time of Lonza’s acceptance of the binding purchase
order.

 

2.5Supply of Customer Information and Customer Materials. Customer shall supply
to Lonza all Customer Information and Customer Materials and other information
or materials that may be reasonably required by Lonza to perform the Services.
Lonza shall not be responsible for any delays arising out of Customer’s failure
to provide such Customer Information, Customer Materials, or other information
or materials reasonably required to perform the Services to Lonza, and Customer
shall be responsible for all additional costs and expenses arising out of such
delay, including, if applicable, any idle Facility capacity costs.

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  9

EXECUTION COPY
CONFIDENTIAL

 

 

 

2.6Raw Materials. Lonza shall procure all required Raw Materials as well as
Consumables other than those Raw Materials that are Customer Materials. Lonza
shall purchase and hold a minimum of one (1) extra Batch’s requirements of Raw
Materials (except for Resins) to serve as safety stock, and invoice at the end
of the Campaign based on the Bill of Materials. Customer shall be responsible
for payment for all consumables and Raw Materials ordered or irrevocably
committed to be procured by Lonza hereunder. Upon cancellation of any Batch or
termination of the Agreement, all unused Raw Materials shall be paid for by
Customer within thirty (30) days of invoice and at Customer’s option will either
be (a) delivered to Customer, or (b) disposed of by Lonza. Notwithstanding the
foregoing, Resins are invoiced in accordance with Clause 8.3. All Raw Materials
procured by Lonza shall comply with the applicable Specifications. Lonza or a
subcontractor (including any supplier of Raw Materials) shall perform testing
and evaluation of the Raw Materials, as required to meet the foregoing
obligations.



 



3              Project Management / Steering Committee

 

3.1Project Plans. With respect to a new project to be governed by this
Agreement, a new Project Plan shall be added by agreement in a writing signed by
the Parties and appended to Appendix A. Each Project Plan shall include a
description of the Services to be provided, the Product to be manufactured,
Specifications, a schedule for completion of the Project Plan, pricing details,
and such other information as is necessary for relevant Services. In the event
of a conflict between the terms of a Project Plan and this Agreement, the terms
of this Agreement will govern. For the avoidance of doubt, it is understood and
agreed that a Project Plan may be amended by the Parties to add additional
studies necessary or useful to the validation campaign for the Manufacturing
Process in support of the Customer’s Biologics Licensing Application for the
Customer’s drug product.

 

3.2Project Management. With respect to each Project Plan, each party will
appoint a project manager who will be the principal point of contact for such
Party and who will be responsible for overseeing the Project Plan on behalf of
such Party in conjunction with the project manager appointed by the other Party.
As part of their duties, the project managers shall be responsible for
monitoring and revising the Project Plan (in accordance with the procedures set
forth in Clause 3.5), responding to decision requests (in the case of Customer),
establishing operating guidelines, defining communication formats, forming and
approving project teams and monitoring the general progress of the Project Plan.
The initial project managers shall be appointed not later than thirty (30) days
after the Effective Date. All hours invoiced by Lonza, including project
administration tasks, including but are not limited to, meeting attendance,
document review, document approval and project consultation, must be attributed
to tasks directly related to the Project Plan. The pricing quoted in Appendix A
includes project administration costs.

 

3.3Steering Committee. As needed and if mutually agreed by both Parties, each
Party shall name a mutually agreed upon equal number of representatives for the
Steering Committee, which shall meet twice per calendar year, or as otherwise
mutually agreed by the Parties. In the event that a Steering Committee dispute
cannot be resolved, such dispute shall be escalated to a senior executive of
each of Customer and Lonza.

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  10

EXECUTION COPY
CONFIDENTIAL

 

 

The primary function of the Steering Committee is to ensure the ongoing
communication between the Parties and discuss and resolve any issues arising
under this Agreement.

 



3.3.1discuss and seek resolution of issues around management of the Services;

 

3.3.2agree and monitor deadlines and milestones for the Services; and

 

3.3.3discuss and recommend any changes to the Services using the procedures
specified in Clause 3.5.

 





3.4Person in Plant. Customer shall be permitted to have, at no additional cost,
one (1) employee at the Facility as reasonably requested by Customer, at any
time commencing two weeks prior to the manufacturing commencement date through
two weeks post fill for the purpose of observing, reporting on, and consulting
as to the performance of the Services. Such employee shall be subject to and
agree to abide by confidentiality obligations to Third Parties and Lonza’s
customary practices and operating procedures regarding persons in plant, and
such employee agrees to comply with all instructions of Lonza’s employees at the
Facility.

 

3.5Project Change Order Process. (a) The Project Plan may be amended by
agreement of the Parties through the Change Order procedures set forth in this
Clause 3.5. In the case of a Change Order to a Project Plan, that Change Order
becomes the controlling document. Lonza may from time to time notify Customer
that Lonza requires approvals or other actions by Customer relating to the
Services that do not represent a change in the terms of the Project Plan (each,
a “Decision Request”). Adherence to the time-scales set out in the Project Plan
is contingent in part on Customer’s reasonably expedient review and response to
such Decision Requests. When making a Decision Request, Lonza shall provide
Customer with written notice that includes a description of the approval that it
is seeking and copies of the requisite documents, data and development paths to
which such approval relates. Customer shall respond to each Decision Request
notice within the period of time specified in the Decision Request notice (not
to be less than one (1) Business Day nor more than two (2) Business Days after
Customer has received from Lonza the Decision Request and the requisite
documents, data and development paths). Any change from an approved Decision
Request shall be subject to the procedures specified in Clause 3.5(b)-(c). If
Customer’s decision on a Decision Request affects the Services specified in the
Project Plan, then Customer shall issue a Customer Change Request and such
Customer Change Request shall be subject to the procedures specified in Clause
3.5(b)-(c).

 

(b) Any amendments or modifications to the Services specified in the Project
Plan shall be set forth in writing in a Change Order mutually agreed upon by the
Parties using the procedure set forth in this Clause 3.5. During the Project,
Customer may request amendments to the Project Plan to effect changes in the
Services specified in the Project Plan. If Customer wishes to make a change it
shall notify Lonza of the requested change specifying the change with sufficient
details to enable Lonza to evaluate it (a “Customer Change Request”). Within ten
(10) Business Days following the date of Lonza’s receipt of a Customer Change
Request, Lonza shall deliver a Change Order document that: (i)

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  11

EXECUTION COPY
CONFIDENTIAL

 



 

assesses the impact of the change on the schedule and price, and (ii)
incorporates a description of the requested change and the cost therefor.

 

(c) Within five (5) Business Days following Customer’s receipt of a Lonza Change
Order (“Response Period”), Customer will notify Lonza whether or not it accepts
the Change Order. If Customer accepts the Change Order, then the provisions of
this Agreement shall be deemed amended to incorporate such change in accordance
with the Change Order. If Customer notifies Lonza not to proceed within the
Response Period, then the Customer Change Request shall be deemed withdrawn and
Lonza shall take no further action in respect of it. If Lonza has not received
any notice by the expiration of the Response Period, then Customer shall be
deemed to have advised Lonza not to proceed. A separate Change Order will be
required for each Customer Change Request but a Customer Change Request may
include multiple changes; and each Change Order will become subject to this
Agreement when signed by Lonza and Customer. Change Orders shall be implemented
as soon as commercially practicable to do so or as otherwise set forth in the
Change Order. Customer shall be responsible for payment of any price increase
resulting from any such Change Order, which shall be priced as mutually agreed
upon by the Parties prior to commencement of the additional services;.

 

(d) Lonza may not make any changes in the Project Plan without Customer’s prior
written approval, which shall not be unreasonably withheld or delayed. Lonza may
recommend amendments to the Project Plan to effect changes in the services
specified in the Project Plan if necessary to respond to difficulties
encountered in achieving the technical objectives of the Project or if otherwise
recommended by Lonza. If Lonza wishes to recommend a Change Request, it shall
notify Customer of the requested change in accordance with Lonza’s SOP and
provide Customer with a Lonza Change Request and a Change Order and the
provisions of Clause 3.5(b)-(c) shall apply.

 

4              Quality

 

4.1Responsibility for quality assurance and quality control of Product shall be
allocated between Customer and Lonza as set forth in the Quality Agreement and
in Lonza standard operating procedures. If there is a conflict between the terms
and conditions of this Agreement and the Quality Agreement, the terms and
conditions of this Agreement shall prevail. If the Quality Agreement is not in
place at the Effective Date, Lonza and Customer commit to enter into the Quality
Agreement in a timely manner, but in no event later than the commencement of
cGMP manufacturing.

 

4.2During regular business hours and upon at least twelve (12) weeks prior
notice to Lonza, Customer shall have the right to perform, directly or through
its representatives (agreed with Lonza in advance), certain manufacturing audits
as set forth in the Quality Agreement, or as otherwise agreed in writing by
Lonza and Customer. All Lonza personnel time and resources necessary to complete
the first manufacturing audit for a calendar year shall be provided at no cost
to Customer. Customer shall be responsible for all Third Party costs of all
manufacturing audits. Audits shall not exceed three (3) Business Days with no
more than two (2) sub-groups of auditors.

 

4.3Lonza shall secure and maintain in good order, at its sole cost and expense,
such current governmental registrations, permits and licenses as are required by
Governmental

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  12

EXECUTION COPY
CONFIDENTIAL

 

 

Authorities in order for Lonza to perform all of its obligations under this
Agreement (including, without limitation, Annual Registration of Drug
Establishment registrations (Form FDA 2656e) granted by the FDA and any
comparable registrations granted by any other Regulatory Authority) (each, a
“Registration”), for so long and insofar as is necessary to permit Lonza to
perform any of its obligations under this Agreement. Notwithstanding the
foregoing, Customer shall be responsible for reimbursing Lonza for the cost of
any permits that are solely and specifically required to manufacture the
Product.

 



4.4Within five (5) days of the execution of this Agreement, Customer shall
provide Lonza with all information in Customer’s possession or control
concerning any health hazards or potential health hazards associated with
exposure to or the handling, storage, use or disposal of Product, including,
without limitation, a Material Safety Data Sheet for Product. In the event that
any such information is updated or corrected, Customer shall notify Lonza
thereof and provide Lonza with the updated or corrected information within five
(5) days of each update and/or correction.

 

4.5Customer must notify Lonza of any hazardous conditions or Wastes known to
Customer that may exist or be produced by Lonza in the course of performing the
services contemplated by this Agreement. At Customer’s expense, Lonza or a
designated Third Party contractor shall handle, label, package, store, transport
and dispose of all Wastes generated through performance of the manufacturing and
processing activities hereunder in material compliance with all Federal, state
and local laws, rules, and regulations applicable to such handling, labelling,
packaging, storage, transport and disposal. Each Party shall promptly notify the
other of any health hazards or potential health hazards of which it is or
becomes aware concerning exposure to or handling of the Raw Materials or
Product.

 

5              Insurance

 

5.1Each Party shall, during the Term and for five (5) years after delivery of
the last Product manufactured or Services provided under this Agreement, obtain
and maintain at its own cost and expense from a qualified insurance company,
comprehensive general liability insurance including, but not limited to product
liability insurance in the amount of at least [ ]* U.S. Dollars per claim;
provided that during the time prior to the first commercial sale of the Product
in finished form Customer may maintain coverage in the amount of at least [   ]*
U.S. Dollars per claim for claims other than product liability claims and
coverage. Such coverage can be in a CGL policy that also covers product
liability or through separate policies. The required limits can be satisfied by
an excess policy if needed. All such insurance shall be effective as of the
Effective Date of this Agreement. Each Party shall provide the respective other
Party with a certificate of such insurance upon reasonable request.

 

6              Forecasting, Ordering and Cancellation

 

6.1Forecasting. Customer has provided Lonza with notice that Customer requires
three (3) Manufacturing Process validation Batches and one (1) cGMP Batch, with
production to commence on or about June 1, 2017; with respect to subsequent time
periods, Customer shall follow the procedure specified in this Clause 6.1. No
later than the first (1st) day of

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  13

EXECUTION COPY
CONFIDENTIAL

 

 

each calendar quarter commencing March 30, 2017, Customer shall supply Lonza
with a written forecast showing Customer’s good faith estimated quarterly
requirements for Batches for the following thirty-six (36) month period (the
“Forecast”), provided that from the Effective Date up to March 30, 2017, the
thirty-six (36) month period of the Forecast shall be reduced to an eighteen
(18) month period. No later than thirty days (30) days following Lonza’s receipt
of a Forecast, Lonza shall provide written notice to Customer of whether it has
(as of the date of receipt of the Forecast) capacity available to manufacture
the number of Batches forecasted therein and shall provide Customer with an
estimated production schedule showing the estimated Commencement Date and
delivery date of each Batch. The forecast and notice of available capacity given
in this Clause 6.1 shall not be binding on Customer or Lonza.

 



6.2Purchase Orders. Simultaneously with the execution of this Agreement,
Customer shall place purchase orders for the three (3) Process Validation
Batches and one (1) cGMP Batch scheduled to commence on or about June 1, 2017,
it being understood that (i) Lonza may not invoice Customer in respect of any
such Process Validation Batches and cGMP Batch prior to the date that is [   ]*
days prior to the Commencement Date for each such Process Validation Batch and
cGMP Batch; and (ii) in the event that one of the three Process Validation
Batches is not successful then the cGMP Batch shall become a Process Validation
Batch. Customer shall place purchase orders binding on Customer for the number
of Batches it wishes to order at least eighteen (18) months (or earlier as may
be reasonably requested by Lonza) prior to the Commencement Date for such
Batches in accordance with Lonza’s most recent response to the Forecast. Each
binding purchase order shall be signed by Customer’s duly authorized
representative, shall authorize Lonza to manufacture such Batches of the Product
as are set forth therein, subject to available capacity at the Facility as of
the date of Lonza’s receipt of such purchase order. Lonza shall not be obligated
to commence manufacture of any Batch unless and until such written purchase
order is accepted in writing by Lonza. Any delivery date set forth in Lonza’s
written confirmation of a purchase order shall be an estimated delivery date
only. All ordered Batches shall be scheduled in a single Campaign in each
calendar year unless otherwise agreed by Lonza. Any additional or inconsistent
terms or conditions of any Customer purchase order, acknowledgement or similar
standardized form given or received pursuant to this Agreement shall have no
effect and such terms and conditions are hereby rejected.

 

6.3Rescheduling. Lonza shall have the right to reschedule a Commencement Date of
any Batch or Campaign upon reasonable prior written notice to Customer, provided
that, except as otherwise set forth in the last sentence of Section 2.4.2, the
rescheduled Commencement Date is no earlier or no later than ninety (90) days
from the Commencement Date originally estimated at the time of Lonza’s
acceptance of the binding purchase order for all other Batches. If the Customer
requests to change the Commencement Date, Lonza will use commercially reasonable
effort to accommodate the request; provided, however, Lonza shall not be
obligated to accommodate such a request in the event such change would (i)
create an unused manufacturing slot for the Facility, or (ii) adversely impact
other projects scheduled for occupancy in the designated Facility. Any such
change requested by Customer may result in a rescheduling fee. A Customer
request to reschedule the Batch Commencement Date by more than ninety (90)

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  14

EXECUTION COPY
CONFIDENTIAL

 

days shall be treated as a cancellation and Cancellation Fee shall apply,
subject to Clause 6.4.

 



6.4Cancellation of a Binding Purchase Order. Except for the purchase order
issued by Customer under the LOI, Customer may cancel a binding purchase order
upon written notice to Lonza, subject to the payment of a cancellation fee as
calculated below (the “Cancellation Fee”):

 



6.4.1Except as otherwise set forth in Section 6.4.2, in the event that Customer
provides written notice of cancellation to Lonza less than or equal to [   ]*
prior to the Commencement Date of one or more Batches, then [   ]* of the Batch
Price of each such Batch cancelled is payable;



 



6.4.2In the event Customer with respect to any Process Validation Batch with a
Commencement Date scheduled on or prior to [   ]*, provides written notice of
cancellation less than or equal to [   ]* prior to the Commencement Date of such
Process Validation Batch based upon a clinical trial failure that prevents
Customer from moving forward with licensure based upon Customer’s Phase III
Clinical Trial (Protocol No. PRT201-301) or a regulatory hold then [   ]* of the
Batch Price of each such Batch cancelled is payable;

 

In the event Customer with respect to any Process Validation Batch with a
Commencement Date scheduled on or prior to [   ]*, provides written notice of
cancellation more than [   ]* to the Commencement Date of such Process
Validation Batch based upon a clinical trial failure that prevents Customer from
moving forward with licensure based upon Customer’s Phase III Clinical Trial
(Protocol No. PRT201-301) or a regulatory hold then [   ]* of the Batch Price of
each such Batch cancelled is payable;

 

6.4.3In the event Customer provides written notice of cancellation more than
[   ]* months prior to the Commencement Date of a subject Batch, then no
Cancellation Fee is payable.

 

6.4.4Upon notice of cancellation of a purchase order for Services other than
manufacture of Batch(es), Lonza will promptly cancel, to the extent possible,
any third party obligations. Customer will pay for work completed up to the
effective date of such cancellation, any related irrevocable incurred Raw
Materials and Raw Materials Fee(s) and third party testing services by Lonza.
Following the notice of cancellation, Lonza shall perform only those Services
and activities that are not cancelled.

 

6.5Payment of Cancellation Fee. Any Cancellation Fee shall be payable within
thirty (30) days following the written notice of cancellation associated with
the cancelled Batch. Any Cancellation Fee shall include [   ]* incurred by
Lonza.

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  15

EXECUTION COPY
CONFIDENTIAL

 

 



6.6Replacement Project. Notwithstanding the foregoing, Lonza will use
commercially reasonable efforts to secure a new project (but excluding any
project then under contract with Lonza) for the cGMP manufacturing space, and
for the same dates and duration that would have been occupied by Customer, and
then, in such case, the Cancellation Fee for each Batch cancelled that is
replaced by a Batch of the new project shall be reduced by an amount equal to
[   ]* of the production fees associated with such replacement Batch.
Notwithstanding the foregoing, if Lonza reschedules any project then under
contract with Lonza for the cGMP manufacturing space subject to the Customer
cancellation and Lonza is thereafter able to secure a new project (excluding any
project then under contract with Lonza) for the cGMP manufacturing space
occupied by such rescheduled project, then the Cancellation Fee for each Batch
cancelled that is replaced by a Batch of the new project shall be reduced by an
amount equal to [   ]* of the production fees associated with such replacement
Batch.

 

7              Delivery and Acceptance

 

7.1Delivery. All Product shall be delivered FCA (as defined by Incoterms® 2010)
the Facility. Lonza shall deliver to Customer the Certificate of Analysis, the
Certificate of Compliance, and such other documentation as is reasonably
required to meet all applicable regulatory requirements of the Governmental
Authorities not later than the date of delivery of Batches (the “Release”) or
disposition of non-GMP Batches. With respect to any Customer Materials, title
and risk of loss shall remain with the Customer and shall not transfer to Lonza.
With respect to Product, title and risk of loss shall transfer to Customer upon
Release in accordance with this provision.

 





7.2Storage. Customer shall arrange for shipment and take delivery of such Batch
from the Facility, at Customer’s expense, within thirty (30) days after Release
or pay applicable storage costs. Lonza shall provide storage on a bill and hold
basis for such Batch(es) at no charge for up to thirty (30) days; provided that
any additional storage beyond thirty (30) days will be subject to availability
and, if available, will be charged to Customer and will be subject to a separate
agreement. In addition to Clause 8.2, Customer shall be responsible for all
value added tax (VAT) and any other applicable taxes, levies, import, duties and
fees of whatever nature imposed as a result of any storage. Notwithstanding
anything to the contrary contained in this Agreement, in no event shall Lonza be
required to store any Batch for more than [   ]* calendar days after Release.
Within five (5) days following a written request from Lonza, Customer shall
provide Lonza with a letter in form satisfactory to Lonza confirming the bill
and hold status of each stored Batch.

 

7.3Acceptance/Rejection of Product.

 

7.3.1Promptly following Release of Batches, Customer shall inspect such Batches
and shall have the right to test such Batches to determine compliance with the
Specifications. Customer shall notify Lonza in writing of any rejection of a
Batch based on any claim that it fails to meet Specifications within thirty (30)
days of Release, after which time all unrejected Batches shall be deemed
accepted; provided that (a) Lonza provides timely answers to information
requests and resolution of issues arising from Customer’s review of such Batch
(and the thirty (30) day period shall be extended to account for Lonza’s failure
to provide timely answers to information requests and resolution of such
issues); and (b) failure to

 

 

* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  16

EXECUTION COPY
CONFIDENTIAL

 

 

notify shall not prejudice Customer’s right to reject or revoke acceptance of
the Batch if the non-conforming condition causing the Product to fail to meet
Specifications could not have been detected by Customer’s inspection undertaken
pursuant to this Clause 7.3.1; provided that any such notification shall be
provided to Lonza within six (6) months of delivery of the Product; and (c) the
warranty provided in Clause 11.1.3 and Lonza’s obligations under Clause 12.1
shall survive acceptance of the Batch by Customer until expiration of the
additional 6-month period specified above. In the event that Customer desires to
accept a Batch prior to the end of the thirty (30) day period, Customer will
provide written notice of such acceptance to Lonza.

 



7.3.2Any Batches rejected by Customer are to be returned to Lonza, at Customer’s
expense, or held in quarantine and in no circumstances shall the Customer use or
destroy the Batches. Customer shall provide Lonza with written notice of
rejection of any Batch, which shall specify the manner in which the Batch fails
to conform to the warranties set forth in Clause 11.2.

 

7.3.3In the event that Lonza believes that a Batch has been incorrectly
rejected, Lonza may require that Customer provide to it Batch samples for
testing. Lonza may retain and test the samples of such Batch. In the event of a
discrepancy between Customer’s and Lonza’s test results such that Lonza’s test
results fall within relevant Specifications, or there exists a dispute between
the Parties over the extent to which such failure is attributable to a given
Party, the Parties shall cause an independent laboratory promptly to review
records, test data and perform comparative tests and/or analyses on samples of
the Product that allegedly fails to conform to Specifications. Such independent
laboratory shall be mutually agreed upon by the Parties. The independent
laboratory’s results shall be in writing and shall be final and binding save for
manifest error. Unless otherwise agreed to by the Parties in writing, the costs
associated with such testing and review shall be borne by the Party against whom
the independent laboratory rules.

 





7.3.4Lonza shall replace any Batch (except for an Engineering Batch) that failed
to meet the Specifications (a “Failed Batch”), to the extent that it is
determined (by the Parties or the independent laboratory) that such failure was
solely due to Lonza’s material breach of its obligations hereunder, negligence
or intentional misconduct (“Lonza Responsibility”). Such replacement shall be
made as promptly as practicable, in light of available manufacturing capacity,
after the confirmation of Lonza Responsibility, and in any case as soon as
reasonably possible after confirmation of Lonza Responsibility. Where possible,
such replacement Batch shall be manufactured with the next scheduled cGMP Batch
or Campaign. Customer acknowledges and agrees that its sole remedy with respect
to a Failed Batch that is a Lonza Responsibility is as set forth in this Clause
7.3.4, and in furtherance thereof, Customer hereby waives all other remedies at
law or in equity regarding the foregoing claims. Lonza shall not be responsible
for the cost of Raw Materials or Customer Materials consumed in any Failed Batch
except to the extent set forth in this Clause 7.3.4.



 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  17

EXECUTION COPY
CONFIDENTIAL

 

 

8              Price and Payment

 

8.1Pricing for the Services and/or Batches of Product delivered by Lonza are set
out in, and based on the assumptions and information set out in, the applicable
Project Plan. Any change in scope of services of the Project Plan shall be
subject to an amendment to be signed between Parties. In the event of changes to
the Services based on Customer’s request, Customer shall bear all additional
costs. Any reduction in the number of Batches shall be subject to the
Cancellation fees as set forth in Clause 6 and any reduction in Services other
than manufacturing Batches shall be subject to Clause 6.4.4.

 

8.2Unless otherwise indicated in writing by Lonza, [          ]*, all Prices and
charges are exclusive of value added tax (VAT) and of any other applicable
taxes, levies, import, duties and fees of whatever nature imposed by or under
the authority of any government or public authority and all such charges
applicable to the Services shall be paid by Customer. When sending payment to
Lonza, the Customer shall quote the relevant invoice number in its remittance
advice. The Parties will cooperate to minimize, to the extent legally
permissible, the tax liabilities related to this Agreement. Notwithstanding the
foregoing, such cooperation shall not cause any adverse tax consequences to be
incurred by either Party that would not have otherwise been incurred under the
provisions of this Agreement, including this Clause 8.2.

 



8.3Lonza shall issue invoices to Customer for fifty percent (50%) of the Price
for Products or Services upon commencement thereof and fifty percent (50%) upon
Release of applicable Batches or completion of applicable Services, unless
otherwise stated in the Project Plan. Charges for Raw Materials and the Raw
Materials Fee for each Batch shall be invoiced upon the Release of each Batch.
Charges for Resins shall be invoiced by Lonza upon placement of purchase orders
for such Resins by Lonza plus the Raw Materials Fee. All invoices are strictly
net and payment must be made within thirty (30) days of date of invoice. Payment
shall be made without deduction, deferment, set-off, lien or counterclaim.

 

8.4If in default of payment of any undisputed invoice on the due date, interest
shall accrue on any amount overdue at the lesser of (i) rate of [   ]* per month
above the London Interbank Offered Rate (LIBOR) or (ii) the maximum rate
allowable by applicable law, interest to accrue on a day to day basis until full
payment; and Lonza shall, at its sole discretion, and without prejudice to any
other of its accrued rights, be entitled to suspend the provision of the
Services and or delivery of Product until all overdue amounts have been paid in
full including interest for late payments.

 

8.5Price adjustments.

 

8.5.1Not more than once per calendar year starting in January [   ]*, Lonza may
adjust the Price in accordance with the US Department of Labor’s Bureau of Labor
Statistics Pharmaceutical Preparations Index, ethical PCU 325414 (or any
successor index) increase for the previous calendar year. The new Price
reflecting such Batch Price adjustment shall be effective for any Batch for
which the Commencement Date is on or after the date of Lonza’s notice to
Customer of the Price adjustment.

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  18

EXECUTION COPY
CONFIDENTIAL

 

 



8.5.2[     ]*

 

9              Capital Equipment

 

9.1Any Capital Equipment required for the performance of the Services shall be
acquired on terms to be agreed by the Parties prior to commencement of the
relevant Services.

 

10           Intellectual Property

 

10.1Except as expressly otherwise provided under this Clause 10, neither Party
will, as a result of this Agreement, acquire any right, title, or interest in
any Background Intellectual Property (including any Confidential Information) of
the other Party.

 

10.2[   ]* In the event Lonza uses any Lonza Information and/or Lonza Background
Intellectual Property in performing the Services or incorporates any Lonza
Information or Lonza Background Intellectual Property into the Manufacturing
Process without obtaining prior written consent of Customer and such Lonza
Information or Lonza Background Intellectual Property is necessary [   ]*
(excluding Lonza operating documents, which include standard operating
procedures (SOPs), standard manufacturing procedures and protocols, raw material
specifications, validation documentation, supporting documentation and
procedures used by Lonza, including environmental monitoring, for operation and
maintenance of the Facility, and Lonza equipment used in the Manufacturing
Process, but excluding any of the foregoing that are necessary for the
Manufacturing Process) to make or have made the Product, Lonza hereby grants to
Customer a non-exclusive, world-wide, fully paid-up, irrevocable (unless
Licensee commits a material breach of this Agreement which is not remedied
within ninety (90) days provided, however, in the event of a good faith dispute
with respect to the existence of such breach, the ninety (90) day cure period
shall be tolled until such time as the dispute is resolved pursuant to Clause
16.5), transferable license, including the right to grant sublicenses, to (a)
use such Lonza Information and/or Lonza Background Intellectual Property to make
or have made the Product and any improvements thereof, and (b) use, sell, offer
for sale, or import the Product and any improvements thereof made using such
Lonza Information and/or Lonza Background Intellectual Property.

 



10.3Project Intellectual Property that relates exclusively to (i) the Customer
Background Intellectual Property or (ii) the Product, including the development,
formulation or manufacture of the Product shall, regardless of inventorship,
become the sole property of Customer.

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  19

EXECUTION COPY
CONFIDENTIAL

 

 



10.4Project Intellectual Property that relates (i) exclusively to the Lonza
Background Intellectual Property or (ii) to the development, formulation or
manufacture of biopharmaceutical products generally shall, regardless of
inventorship, become the sole property of Lonza.

 

10.5Lonza hereby assigns to Customer all of its right, title and interest in any
Project Intellectual Property covered by Clause 10.3. Lonza shall execute, and
shall require its personnel as well as its Affiliates, External Laboratories or
other contractors or agents and their personnel involved in the performance of
the Services to execute, any documents reasonably required to confirm Customer’s
ownership of the Project Intellectual Property covered by Clause 10.3, and any
documents required to apply for, maintain and enforce any patent or other right
in the such Project Intellectual Property.

 

10.6Customer hereby assigns to Lonza all of its right, title and interest in any
Project Intellectual Property covered by Clause 10.4. Customer shall execute,
and shall require its personnel as well as its Affiliates other contractors or
agents and their personnel to execute, any documents reasonably required to
confirm Lonza’s ownership of the Project Intellectual Property covered by Clause
10.4, and any documents required to apply for, maintain and enforce any patent
or other right in such Project Intellectual Property. Customer shall have a
fully-paid up and royalty-free license to use Project Intellectual Property
covered by Clause 10.4 for purposes of making or having made the Product.

 

10.7Subject to Clause 10.8, Customer hereby grants Lonza the non-exclusive right
to use the Customer Information, Customer Background Intellectual Property and
Project Intellectual Property covered by Clause 10.3 during the Term solely for
the purpose of fulfilling its obligations under this Agreement.

 

10.8Customer will have the right to transfer the Manufacturing Process to itself
and/or any Third Party; provided, however, to the extent such technology
transfer includes Lonza Information or Lonza Background Intellectual Property
incorporated into the technology with the express written consent of Customer in
accordance with the procedure specified in Clause 10.2, and Customer transfers
the Manufacturing Process to a Third Party contract manufacturer, then such
technology transfer shall be subject to a one-time reasonable licensing fee to
be negotiated in good faith on terms to be agreed upon by the Parties at the
time such Lonza Information or Lonza Background Intellectual Property is
incorporated into the technology with the express written consent of Customer in
accordance with the procedure specified in Clause 10.2. Lonza shall provide
reasonably necessary documents to complete such technology transfer and Customer
shall reimburse Lonza for any costs (based on a full-time employee rate for such
support) and expenses. In the event and to the extent that any such Lonza
Information, Lonza Background Intellectual Property is incorporated into the
Product or the Manufacturing Process without Customer’s prior written consent in
accordance with the procedure specified in Clause 10.2 and to the extent that
any such Lonza Information or Lonza Background Intellectual Property is
necessary [   ]* (excluding Lonza operating documents, which include standard
operating procedures (SOPs), standard manufacturing procedures and protocols,
raw material specifications, validation documentation, supporting documentation
and procedures used by Lonza, including environmental monitoring, for operation
and maintenance of the Facility, and Lonza equipment used in the Manufacturing
Process, but excluding any of the foregoing that are necessary for the
Manufacturing Process) to make

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  20

EXECUTION COPY
CONFIDENTIAL

 

 

or have made the Product then it shall automatically and without further action
by either Party become subject to this Clause 10.8 on a fully-paid up and
royalty-free basis.

 

11           Warranties

 

11.1Lonza represents and warrants that:

 

11.1.1The Manufacturing Process developed under the Prior Agreement does not
incorporate any Lonza Information or Lonza Background Intellectual Property
which is necessary to make or have made the Product and that Customer shall not
be obligated to make any payment to Lonza in respect of any Lonza Information or
Lonza Background Intellectual Property embodied in or used as part of the
Manufacturing Process.

 

11.1.2the Services shall be performed in accordance with all Applicable Laws;

 

11.1.3except with respect to any development services and Engineering Batches,
the manufacture of Product shall be performed in accordance with cGMP and each
cGMP Batch of Product will (i) meet the Specifications upon Release; and (ii) be
transferred free and clear of any liens or encumbrances of any kind to the
extent arising through or as a result of the acts or omissions of Lonza;

 

11.1.4it or its Affiliate holds all necessary permits, approvals, consents and
licenses to enable it to perform the Services at the Facility; and

 

11.1.5it has the necessary corporate authorizations to enter into and perform
this Agreement.



 

11.2Customer represents and warrants that:

 

11.2.1To the Customer’s knowledge, Customer has all the rights necessary to
permit Lonza to perform the Services without infringing the Intellectual
Property rights of any Third Party and the performance of the Services shall not
infringe any Third Party Intellectual Property rights;

 

11.2.2Customer will promptly notify Lonza in writing if it receives or is
notified of a formal written claim from a Third Party that Customer Information
and/or Customer Intellectual Property or that the use by Lonza thereof for the
provision of the Services infringes any Intellectual Property or other rights of
any Third Party; and

 

11.2.3Customer has the necessary corporate authorizations to enter into this
Agreement.

 

11.3DISCLAIMER: THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT ARE IN LIEU
OF ALL OTHER WARRANTIES, AND ALL OTHER WARRANTIES, BOTH EXPRESS AND IMPLIED, ARE
HEREBY EXPRESSLY DISCLAIMED BY EACH PARTY, INCLUDING WITHOUT LIMITATION ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  21

EXECUTION COPY
CONFIDENTIAL

 

 

12           Indemnification and Liability

 

12.1Indemnification by Lonza. Lonza shall indemnify the Customer, its
Affiliates, and their respective officers, employees and agents (“Customer
Indemnitees”) for any loss, damage, costs and expenses (including reasonable
attorney fees) that Customer Indemnitees may suffer as a result of any Third
Party claim arising directly out of (i) any material breach of the warranties
given by Lonza in Clause 11.1 above or (ii) any claims alleging that the
Services (excluding use by Lonza of the Manufacturing Process developed under
the Prior Agreement, Customer Information and/or Customer Background
Intellectual Property) infringe any Intellectual Property rights of a Third
Party except, in each case, to the extent that such claims resulted from the
negligence, intentional misconduct or breach of this Agreement by any Customer
Indemnitees.

 

12.2Indemnification by Customer. Customer shall indemnify Lonza, its Affiliates,
and their respective officers, employees and agents (“Lonza Indemnitees”) from
and against any loss, damage, costs and expenses (including reasonable attorney
fees) that Lonza Indemnitees may suffer as a result of any Third Party claim
arising directly out of (i) any material breach of the warranties given by
Customer in Clause 11.2 above; or (ii) any claims alleging that the performance
of Services relating to the Manufacturing Process developed under the Prior
Agreement, Customer Information and/or Customer Background Intellectual Property
infringes any Intellectual Property rights of third parties; or (iii) the
manufacture, use, sale, or distribution of any Product, including any claims of
product liability; except, in each case, in the event and to the extent that
such claims resulted from the negligence, intentional misconduct or breach of
this Agreement by any Lonza Indemnitees.

 



12.3Indemnification Procedure. To receive the benefit of indemnification under
Clause 12.1 or Clause 12.2, the Party to be indemnified must (a) promptly notify
the Party from whom indemnification is sought (the “Indemnifying Party”) in
writing of any claim, lawsuit or other action in respect of which the Customer
Indemnitee or the Lonza Indemnitee, as applicable, intends to claim such
indemnification; provided, that failure to give such notice shall not relieve
Indemnifying Party of its indemnification obligations except where, and solely
to the extent that, such failure actually and materially prejudices the rights
of Indemnifying Party; (b) tender to the Indemnifying Party, and cause its
Affiliates and their respective directors, officers, employees and agents to
tender to, the Indemnifying Party, full authority to defend or settle the claim
or suit; at its discretion, provided that no settlement requiring any admission
by the Party seeking indemnification or that imposes any obligation on the Party
seeking indemnification shall be made without the Party seeking
indemnification’s consent; and (c) provide reasonable cooperation to the
Indemnifying Party and its legal representatives and insurer, and cause its
Affiliates and their respective directors, officers, employees and agents to
reasonably cooperate with the Indemnifying Party and its legal representatives
and insurer in the investigation and defense of any claim, lawsuit or other
action covered by this indemnification, as reasonably requested, at Indemnifying
Party’s cost and expense. Neither Party, as an Indemnifying Party, shall have
any obligation to indemnify the Party seeking indemnification in connection with
any settlement made without the prior written consent of the Indemnifying Party
and the Indemnifying Party shall not be responsible for any legal fees or other
costs incurred other than as provided herein. The Party seeking

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  22

EXECUTION COPY
CONFIDENTIAL

 

 

indemnification shall have the right, but not the obligation, to be represented
by counsel of its own selection and at its sole expense.

 

12.4DISCLAIMER OF CONSEQUENTIAL DAMAGES. EXCEPT FOR BREACH OF CONFIDENTIALITY
OBLIGATIONS UNDER CLAUSE 13, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES, LOST PROFITS OR LOST REVENUES ARISING FROM OR RELATED TO THIS
AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, EXCEPT TO THE
EXTENT RESULTING FROM FRAUD, GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT.

 

12.5LIMITATION OF LIABILITY. (A) EXCEPT FOR BREACH OF CONFIDENTIALITY
OBLIGATIONS UNDER CLAUSE 13, LONZA’S LIABILITY TO THE CUSTOMER UNDER THIS
AGREEMENT SHALL IN NO EVENT EXCEED, IN THE AGGREGATE, THE TOTAL AMOUNTS PAID BY
CUSTOMER TO LONZA UNDER THE PROJECT PLAN GIVING RISE TO SUCH CLAIM FOR DAMAGES
IN THE TWELVE (12) MONTH PERIOD PRECEDING THE FIRST CLAIM FOR DAMAGES, EXCEPT TO
THE EXTENT RESULTING FROM LONZA’S FRAUD, GROSS NEGLIGENCE OR INTENTIONAL
MISCONDUCT.

 

(B) EXCEPT FOR BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER CLAUSE 13 AND EXCEPT
AS OTHERWISE PROVIDED IN CLAUSE 12.2 WITH RESPECT TO THIRD PARTY CLAIMS, LONZA’S
LIABILITY TO THE CUSTOMER UNDER THIS AGREEMENT SHALL IN NO EVENT EXCEED, IN THE
AGGREGATE, THE TOTAL AMOUNTS PAID BY CUSTOMER TO LONZA UNDER THE PROJECT PLAN
GIVING RISE TO SUCH CLAIM FOR DAMAGES IN THE TWELVE (12) MONTH PERIOD PRECEDING
THE FIRST CLAIM FOR DAMAGES, EXCEPT TO THE EXTENT RESULTING FROM LONZA’S FRAUD,
GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT.

 



13           Confidentiality

 

13.1A Party receiving Confidential Information (the “Receiving Party”) agrees to
strictly keep secret any and all such Confidential Information received during
the Term or pursuant to the Prior Agreement from or on behalf of the other Party
(the “Disclosing Party”) using at least the same level of measures as it uses to
protect its own Confidential Information, but in any case at least commercially
reasonable and customary efforts. Confidential Information shall include
information disclosed in any form including but not limited to in writing,
orally, graphically or in electronic or other form to the Receiving Party,
observed by the Receiving Party or its employees, agents, consultants, or
representatives, or otherwise learned by the Receiving Party under this
Agreement, which the Receiving Party knows or reasonably should know is
confidential or proprietary.

 

13.2Notwithstanding the foregoing, Receiving Party may disclose Confidential
Information to (i) Regulatory Authorities that require such information in
connection with making Regulatory Filings and maintaining Regulatory Authority
approvals for the Product, provided that reasonable effort will be taken to
ensure confidential treatment of such information; (ii) Governmental Authorities
to the extent required in connection with

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  23

EXECUTION COPY
CONFIDENTIAL

 

 

securing and maintaining Registrations, provided that reasonable effort will be
taken to ensure confidential treatment of such information; (iii) to
sublicensees in connection with the exercise of the license granted to Customer
under Clause 10.6; (iv) in response to a valid order or subpoena of a court of
competent jurisdiction or other governmental body of a country or any political
subdivision thereof of competent jurisdiction, provided that the Receiving Party
provides the Disclosing Party with prior written notice of such disclosure (if
practicable) in order to permit Disclosing Party to seek a protective order or
other confidential treatment of such Confidential Information, provided further
that any Confidential Information so disclosed will be limited to that
information that is legally required to be disclosed in such response to such
court or governmental order or subpoena; (v) as otherwise required by applicable
law or regulation, provided that Receiving Party provides Disclosing Party with
prior written notice of such disclosure (if practicable) in order to permit
Disclosing Party to seek a protective order or confidential treatment of such
Confidential Information, provided further that any Confidential Information so
disclosed will be limited to that information that is legally required by
applicable law to be disclosed; (vi) if required to comply with national,
federal or state laws, rules or regulations, provided that the Receiving Party
promptly notifies the Disclosing Party of such required disclosure, takes all
reasonable and lawful actions to obtain confidential treatment of such
disclosure and furnishes only that portion of the Confidential Information which
is legally required to be disclosed; (vii) to the Securities and Exchange
Commission or other Government Authority under applicable United States or state
securities laws (including filing this Agreement publicly on the Securities
Exchange Commission’s EDGAR System), provided that the Receiving Party notifies
the Disclosing Party of such required disclosure (prior to such disclosure), it
being acknowledged that the Receiving Party shall seek customary, reasonable and
lawful actions to obtain confidential treatment identified portion(s) of such
disclosure upon Disclosing Party’s prompt and reasonable request and in any
event Receiving Party shall furnish only that portion of such identified
portion(s) of the Confidential Information which is legally required to be
disclosed; or (viii) to U.S. or foreign tax authority to the extent legally
required by applicable law to be disclosed.

 

13.3The obligation to maintain confidentiality under this Agreement does not
apply to Confidential Information, which:

 

13.3.1at the time of disclosure was publicly available; or

 

13.3.2is or becomes publicly available other than as a result of a breach of
this Agreement by the Receiving Party; or

 

13.3.3as the Receiving Party can establish by competent proof, was rightfully in
its possession at the time of disclosure by the Disclosing Party and had not
been received from or on behalf of Disclosing Party; or

 

13.3.4is supplied to the Receiving Party by a Third Party which was not in
breach of an obligation of confidentiality to Disclosing Party or any other
party; or

 

13.3.5is developed by the Receiving Party independently from and without use of
the Confidential Information of the Disclosing Party, as evidenced by
contemporaneous written records.

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  24

EXECUTION COPY
CONFIDENTIAL

 

 



13.4The Receiving Party will use Confidential Information only for the purposes
of this Agreement and will not make any use of the Confidential Information for
its own separate benefit or the benefit of any Third Party including, without
limitation, with respect to research or product development or any reverse
engineering or similar testing. The Receiving Party agrees to return or destroy
promptly (and certify such destruction) on Disclosing Party’s request all
written or tangible Confidential Information of the Disclosing Party, except
that one copy of such Confidential Information may be kept by the Receiving
Party in its confidential files for record keeping purposes only.

 

13.5Each Party will restrict the disclosure of Confidential Information to such
officers, employees, consultants and representatives of itself and its
Affiliates who have been informed of the confidential nature of the Confidential
Information and who have a need to know such Confidential Information for the
purpose of this Agreement. Prior to disclosure to such persons, the Receiving
Party shall bind its and its Affiliates’ officers, employees, consultants and
representatives, including subcontractors and External Laboratories, to
confidentiality and non-use obligations no less stringent than those set forth
herein. The Receiving Party shall notify the Disclosing Party as promptly as
practicable of any unauthorized use or disclosure of the Confidential
Information.

 

13.6The Receiving Party shall be fully liable for any and all breaches of the
confidentiality obligations in this Clause 13 by any of its Affiliates or the
employees, consultants and representatives of itself or its Affiliates or any
subcontractors (including External Laboratories).

 

13.7Each Party expressly agrees that any breach or threatened breach of the
undertakings of confidentiality provided under this Clause 13 by a Party may
cause irreparable harm to the other Party and that money damages may not provide
a sufficient remedy to the non-breaching Party for any breach or threatened
breach. In the event of any breach and/or threatened breach, then, in addition
to all other remedies available at law or in equity, the non-breaching Party
shall be entitled to seek injunctive relief and any other relief deemed
appropriate by the non-breaching Party.

 



13.8Neither Party shall, without the prior written consent of the other Party,
disclose in any manner to any Third Party the terms and conditions of this
Agreement.

 

14           Term and Termination

 

14.1Term. This Agreement shall commence on the Effective Date and shall end on
the 7th anniversary of the Effective Date unless terminated earlier as provided
herein or extended by mutual written consent of the Parties (the “Term”).
Notwithstanding the foregoing, each Project Plan may have separate term and
termination provisions so long as the term of any Project Plan does not extend
beyond the Term.

 

14.2Termination. This Agreement may be terminated as follows:

 

14.2.1by either Party for any reason upon [   ]* months prior written notice to
the other Party;

 

14.2.2by either Party if the other Party breaches a material provision of this
Agreement

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  25

EXECUTION COPY
CONFIDENTIAL

 

or a Project Plan and fails to cure such breach to the reasonable satisfaction
of the non-breaching Party within ninety (90) days (ten (10) days for
non-payment) following written notification of such breach from the
non-breaching party to the breaching party; provided, however, that such ninety
(90) day period shall be extended as agreed by the Parties if the identified
breach is incapable of cure within ninety (90) days and if the breaching Party
provides a plan and timeline to cure the breach, promptly commences efforts to
cure the breach and diligently prosecutes such cure (it being understood that
this extended period shall be unavailable for any breach regarding non-payment);



 

14.2.3by either Party, immediately, if the other Party becomes insolvent, is
dissolved or liquidated, makes a general assignment for the benefit of its
creditors, or files or has filed against it, a petition in bankruptcy or has a
receiver appointed for a substantial part of its assets; or

 

14.2.4by the “disadvantaged” Party pursuant to Clause 15.

 

14.3Consequences of Termination.

 

14.3.1[   ]*

 

14.3.2Termination of Batches. Batches that have commenced as of the effective
date of any termination hereunder shall not be cancelled without the mutual
agreement of the Parties, and this Agreement shall continue to survive with
respect to those in-process Batches. Product that has been fully manufactured as
of the date of such termination, but for which Quality Review and Approval has
not been completed, shall remain subject to the terms of this Agreement, and the
Agreement shall continue to survive with respect to such Product.

 



14.3.3Raw Materials. Upon expiration or termination of this Agreement, Customer
shall purchase from Lonza (to the extent not previously purchased), at Lonza’s
Acquisition Cost plus the Raw Material Fee, all remaining Raw Materials acquired
and paid for by Lonza for the manufacture of Product under this Agreement,
provided that such Raw Materials were not damaged by Lonza provided, that as of
the date of receipt of the termination notice, Lonza shall place no further
orders for Raw Materials except as may be necessary for completion of any
portion of Services hereunder that are not immediately terminated.

 

14.3.4Return of Materials and of Customer Confidential Information; Transfer of
Capital Equipment. Upon expiration or termination of this Agreement, unless
otherwise directed by Customer, Lonza shall promptly at Customer’s sole cost

 



 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  26

EXECUTION COPY
CONFIDENTIAL

 

 

and expense (i) return or, at Customer’s election, destroy, all quantities of
the [   ]* received by Lonza under this Agreement, (ii) return all Customer
Confidential Information to Customer, except for a single copy and/or sample
which may be retained for documentation purposes only and which shall remain
subject to the obligations of nonuse and confidentiality set forth in this
Agreement, (iii) deliver to Customer all Reference Materials (except that Lonza
shall have the right to keep a retain sample of each Reference Material) being
held by Lonza, and (iv) deliver all remaining Raw Materials purchased pursuant
to Clause 14.3.3. In addition, Lonza shall transfer all Capital Equipment to
Customer, at Customer’s sole cost and expense, within sixty (60) days of
expiration or termination of this Agreement. If any Customer owned property
(Capital Equipment, Product, Raw Materials, etc.) remains at the Lonza Facility
for a period longer than sixty (60) days after expiration or termination of this
Agreement, Customer shall pay for such storage as Additional Services in
accordance with the applicable Project Rates. Any deliveries made pursuant to
this Clause 14.3.4 shall be made FCA the Lonza Facility.

 

14.3.5Return of Lonza Confidential Information. Upon expiration or termination
of this Agreement, Customer shall promptly return all Lonza Confidential
Information to Lonza, except for a single copy which may be retained for
documentation purposes only and which shall remain subject to the obligations of
nonuse and confidentiality set forth in this Agreement.

 

14.4Survival. Except as otherwise expressly set forth herein, any termination or
expiration of this Agreement shall be without prejudice to any right which shall
have accrued to the benefit of either Party and shall not relieve either Party
of any obligation which has accrued prior to the effective date of such
termination or expiration, which obligations shall remain in full force and
effect for the period provided therein. The rights and obligations of each Party
under Clauses 5, 10-13, 14.4 and 16 (to the extent relevant) shall survive
termination or expiration of this Agreement.

 

15           Force Majeure

 

15.1If either Party is prevented or delayed in the performance of any of its
obligations under the Agreement by Force Majeure and gives written notice
thereof to the other Party specifying the matters constituting Force Majeure
together with such evidence as such Party reasonably can give and specifying the
period for which it is estimated that such prevention or delay will continue,
then, except for any payment obligations, the “affected Party” shall be excused
from the performance or the punctual performance of such obligations as the case
may be on a day-to-day basis from the date of such notice for so long as such
cause of prevention or delay shall continue (and the other Party (the
“disadvantaged Party”) will likewise be excused from performance of its
obligations on a day-to-day basis during the same period). If such Force Majeure
persists for a period of [   ]* or more, the disadvantaged Party may terminate
this Agreement by delivering written notice to the “affected” Party. Each
“affected” Party shall use its commercially reasonable efforts to correct the
Force Majeure Event as quickly as practicable and to give the other Party prompt
written notice when it is again fully able to perform such obligations.

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  27

EXECUTION COPY
CONFIDENTIAL

 

 





15.2“Force Majeure” shall be deemed to include any reason or cause beyond the
affected Party’s reasonable control affecting the performance by such Party of
its obligations under this Agreement, including, but not limited to, any cause
arising from or attributable to acts of God, strike, lockouts, labor troubles,
restrictive governmental orders or decrees, riots, insurrection, war, terrorists
acts, or, in the case of Lonza, the inability of Lonza to obtain any required
raw material, energy source, equipment, labor or transportation, at prices and
on terms deemed by Lonza to be reasonably practicable, from Lonza’s usual
sources of supply.

 

15.3With regard to Lonza, any such event of Force Majeure affecting Services or
production performed by its Affiliates or suppliers shall be regarded as an
event of Force Majeure.

 

16           Miscellaneous

 

16.1Severability. If any provision of this Agreement is or becomes at any time
illegal, invalid or unenforceable in any respect under applicable law in any
jurisdiction, such part shall be ineffective only to the extent of such
invalidity or unenforceability in such jurisdiction, without in any way
affecting the legality, validity or enforceability of the remaining provisions
of this Agreement in that jurisdiction or the validity or enforceability of the
Agreement as a whole in any other jurisdiction.. The Parties undertake to reform
any illegal, invalid or unenforceable provision in a mutually agreeable manner
with a provision that is as far as possible approximate the intent of the
Parties.

 

16.2Amendments/Assignment. Modifications and/or amendments of this Agreement
must be in writing and signed by the Parties. Lonza shall be entitled to
instruct one or more of its Affiliates to perform any of Lonza’s obligations
contained in this Agreement, but Lonza shall remain fully responsible in respect
of those obligations. Subject thereto, neither Party may assign its interest
under this Agreement without the prior written consent of the other Party, such
consent not to be unreasonably withheld, conditioned or delayed, provided,
however that (a) either Party may assign this Agreement without the consent of
the other Party to (i) an Affiliate or (ii) in connection with the sale or
transfer or other assignment of all or substantially all of the assets of such
Party or the line of business or Product to which this Agreement relates,
provided, that if Customer seeks to assign its interest under this Agreement
under this clause (ii), the assignee shall not be a competitor of Lonza, or
(iii) in connection with a merger, consolidation, acquisition or other form of
business combination, provided, that if Customer seeks to assign its interest
under this Agreement under this clause (iii), the assignee shall not be a
competitor of Lonza; provided, further, that in each instance the assignee
expressly assumes all obligations imposed on the assigning Party by this
Agreement in writing and the other Party is notified in advance of such
assignment. Lonza shall also be entitled to sell, assign and/or transfer its
trade receivables resulting from this Agreement without the consent of the
Customer. For purposes of this Clause 16.2, the terms “assign” and “assignment”
shall include, without limitation (i) the sale of fifty percent (50%) or more of
the outstanding stock of such Party to an Affiliate of such Party or an
unrelated entity or natural person, (ii) the sale or transfer or other
assignment of all or substantially all of the assets of the Party or the line of
business or Product to which this Agreement relates, and (iii) a merger,
consolidation, acquisition or other form of business combination. For the
purposes of this Clause 16.2, the term “competitor” means a Third Party that
generates [   ]* from contract manufacturing services delivered to
non-Affiliates. Any

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  28

EXECUTION COPY
CONFIDENTIAL

 

 

purported assignment without a required consent shall be void. No assignment
shall relieve any Party of responsibility for the performance of any obligation
that accrued prior to the effective date of such assignment.

 



16.3Notice. All notices must be written and sent to the address of the Party
first set forth above. All notices must be given (a) by personal delivery, with
receipt acknowledged, (b) by facsimile followed by hard copy delivered by the
methods under (c) or (d), (c) by prepaid certified or registered mail, return
receipt requested, or (d) by prepaid recognized next business day delivery
service. Notices will be effective upon receipt or at a later date stated in the
notice.

 

16.4Governing Law/Jurisdiction. This Agreement is governed in all respects by
the laws of New York, without regard to its conflicts of laws principles. The
Parties agree to submit to the jurisdiction of the courts of New York. The
United Nations Convention on Contracts for the International Sale of Goods shall
not apply to this Agreement or the transactions contemplated by this Agreement.

 

16.5Dispute Resolution. (a) The Parties will attempt to settle any claim or
controversy arising out of this Agreement or the subject matter hereof through
consultation and negotiation in good faith in a spirit of mutual cooperation.
Such matters will be initially addressed by the project managers, who shall use
reasonable efforts to attempt to resolve the dispute through good faith
negotiations by telephone or in person as may be agreed. If they fail to resolve
the dispute within thirty (30) days after either Party notifies the other of the
dispute, then the matter will be escalated to the Chief Executive Officer of
Customer and the Chief Operating Officer of Lonza, or their designees for
resolution. They will use reasonable efforts to attempt to resolve the dispute
through good faith negotiations by telephone or in person as may be agreed. If
they fail to resolve the dispute within thirty (30) days after it is referred to
them and do not mutually agree to extend the time for negotiation, then the
dispute will be submitted to arbitration in accordance with the procedure set
forth in Clause 16.5(b).

 



(b) Except with respect to actions by either Party seeking equitable or
declaratory relief, any claim or controversy arising in whole or in part under
or in connection with this Agreement or the subject matter hereof that is not
resolved pursuant to Clause 16.5(a) will be referred to and finally resolved by
arbitration in accordance with the Rules of the International Chamber of
Commerce (the “Rules”) as such Rules may be modified by this Agreement, by one
arbitrator, who will be agreed upon by the Parties. If the Parties are unable to
agree upon a single arbitrator within thirty (30) days following the date
arbitration is demanded, three arbitrators will be used, one selected by each
Party within ten (10) days after the conclusion of the 30-day period and a third
selected by the first two within ten (10) days thereafter. The arbitrator(s)
will resolve any discovery disputes. Either Party may commence arbitration
proceedings by notice to the other Party. Unless otherwise agreed by the
Parties, all such arbitration proceedings will be held in New York, USA,
provided that proceedings may be conducted by telephone conference call with the
consent of the Parties and the arbitrator(s). The arbitrator(s) will apply the
laws of New York. The arbitrator(s) will only have the authority to award actual
money damages (with interest on unpaid amounts from the date due) and, except
with respect to a breach or non-performance of any provision of this Agreement
relating to Confidential Information, the arbitrator(s) will not have the
authority to award indirect, incidental,

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  29

EXECUTION COPY
CONFIDENTIAL

 

 

consequential, exemplary, special or punitive damages, and the Parties expressly
waive any claimed right to such damages. The arbitrator(s) also shall be
authorized to grant any temporary, preliminary or permanent equitable remedy or
relief the arbitrators deem just and equitable and within the scope of this
Agreement, including an injunction or order for specific performance. The award
of the arbitrator(s) shall be the sole and exclusive remedy of the Parties.
Judgment on the award rendered by the arbitrator(s) may be enforced in any court
having competent jurisdiction thereof, subject only to revocation on grounds of
fraud or clear bias on the part of the arbitrator(s). The arbitration will be of
each Party’s individual claims only, and no claim of any other Party will be
subject to arbitration in such proceeding. The Parties will share the costs and
expenses of the arbitration, but not the costs and expenses of the Parties,
equally. If a Party fails to proceed with arbitration, unsuccessfully challenges
the arbitration award, or fails to comply with the arbitration award, the other
Party is entitled to costs, including reasonable attorneys’ fees, for having to
compel arbitration or defend or enforce the award. Except as otherwise required
by law, the Parties and the arbitrator(s) will maintain as confidential all
information or documents obtained during the arbitration process, including the
resolution of the dispute. Judgment on the award granted in any arbitration
hereunder may be entered in any court having jurisdiction over the award or any
of the Parties or any of their respective assets. The Parties knowingly and
voluntarily waive their rights to have their dispute tried and adjudicated by a
judge and jury except as expressly provided herein.

 

(c) Nothing in this Clause 16.5 will prevent a Party from resorting to judicial
proceedings if: (i) interim relief from a court is necessary to prevent serious
and irreparable injury to such Party; or (ii) litigation is required to be filed
prior to the running of the applicable statute of limitations. The use of any
alternative dispute resolution procedure will not be construed under the
doctrine of latches, waiver or estoppel to affect adversely the rights of either
Party.

 

16.6Entire Agreement. This Agreement contains the entire agreement between the
Parties as to the subject matter hereof and supersedes all prior and
contemporaneous agreements with respect to the subject matter hereof, including
the Prior Agreement and the LOI. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same document. Each party acknowledges
that an original signature or a copy thereof transmitted by facsimile or by .pdf
shall constitute an original signature for purposes of this Agreement.

 

16.7Headings. All headings in this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement. In this
Agreement references to the Parties are to the Parties to this Agreement,
references to a statutory provision include references to the statutory
provision as modified or re-enacted or both from time to time and to any
subordinate legislation made under the statutory provision, references to the
singular include the plural and vice versa, and references to the word
“including” are to be construed without limitation.

 

16.8Exhibits. All exhibits or appendices referred to herein form an integral
part of this Agreement and are incorporated into this Agreement by such
reference.

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  30

EXECUTION COPY
CONFIDENTIAL

 



 



16.9Independent Contractors. Each of the Parties is an independent contractor
and nothing herein contained shall be deemed to constitute the relationship of
partners, joint venturers, nor of principal and agent between the Parties.
Neither Party shall at any time enter into, incur, or hold itself out to Third
Parties as having authority to enter into or incur, on behalf of the other
Party, any commitment, expense, or liability whatsoever.

 

16.10Waiver. No waiver of any term, provision or condition of this Agreement
whether by conduct or otherwise in any one or more instances shall be deemed to
be or construed as a further or continuing waiver of any such term, provision or
condition or of any other term, provision or condition of this Agreement.

 

16.11No Solicitation of Employees. During the Term and for two (2) years
thereafter, each of the Parties agrees not to seek to induce or solicit any
employee of the other Party or its Affiliates to discontinue his or her
employment with the other Party or such Affiliate in order to become an employee
or an independent contractor of the soliciting Party or its Affiliates;
provided, however, that neither Party shall be in violation of this Clause as a
result of making a general solicitation for employees or independent
contractors. For the avoidance of doubt, the publication of an advertisement
shall not constitute solicitation or inducement.

 

16.12Preference. The terms of this Agreement shall prevail in the event of a
conflict between this Agreement and any exhibits or appendices.

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  31

 

EXECUTION COPY
CONFIDENTIAL





 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Manufacturing
Services Agreement to be executed by its duly authorized representative
effective as of the date written above.

 



  LONZA LTD                     By:  /s/ Frabrice Gachot       Name: Fabrice
Gachot       Title:    Director       Key Account Management       Date of
Signature:             By:  /s/ Jacov Wirtz       Name: Jacov Wirtz       Title:
Senior Legal Counsel       Date of Signature: 7/9/15                     Proteon
Therapeutics, Inc.              By:  /s/ Timothy Noyes       Name: Timothy Noyes
      Title: CEO       Date of Signature: 7/9/15  



 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

  32

 

EXECUTION COPY
CONFIDENTIAL







APPENDIX A

Project Plan A - 1

 

[To be attached.]

 

 

 

 

 

 

 

 



* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.



EXECUTION COPY
CONFIDENTIAL

 

[          ]* ±

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

± Confidential Treatment has been requested for 7 pages.

 

EXECUTION COPY
CONFIDENTIAL

 

APPENDIX B

Specifications

 

The Parties shall agree on the Specifications prior to commencement of
manufacture of the first Batch under this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





* CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

